Citation Nr: 1514000	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the service of the appellant's spouse (the Veteran) included further qualifying military service with the recognized guerillas in the Republic of the Philippines during World War II (aside from already established service in the Philippine Scouts) in the service of the Armed Forces of the United States.

2.  Entitlement to dependency and indemnity compensation ( DIC) / service connection for the cause of the Veteran's death.

3.  Entitlement to  accrued benefits.

4.  Entitlement to death pension benefits.




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had recognized active duty service in the Philippine Scouts from May 1946 to March 1949.  (Such service was certified in August 1998 by the National Personnel Records Center (NPRC) and was also previously accepted by the Board, including in a finding of fact in a May 1988 Board decision).  The Veteran died in May 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  On her May 2013 VA Form 9 (Substantive Appeal) the appellant requested a Board hearing at her local VA office.  She failed to appear for such hearing scheduled in January 2014; she has not requested a rescheduling.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2011, the appellant submitted a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) which included her claim of entitlement to service connection for the cause of the Veteran's death.

In January 2012, the RO issued a rating decision denying service connection for the cause of the Veteran's death, including an explanation of the RO's analysis of that specific matter.  A January 2012 letter accompanying this rating decision further explained that the RO "denied your claim for DIC, death pension and accrued benefits."  In this letter, the RO acknowledged: "Service department records show that [the decedent] served as a member of the Special Philippine Scouts from May 6, 1946 to March 23, 1949."  However, the letter further explained that this recognized service did not qualify for nonservice connected disability pension.  The letter additionally explained that the RO found that the criteria for payment of accrued benefits were not met.  In February 2012, the RO issued another letter to the appellant that slightly amended the January 2012 decision.

In April 2012, the appellant submitted a "notice of disagreement" that the RO interpreted as limited strictly to the issue of whether the decedent had qualifying military service with the recognized guerillas in the Republic of the Philippines during World War II in addition to his already recognized service in the "new" Philippine Scouts.  The RO did not interpret the notice of disagreement as initiating any appeal of any other aspect of the January 2012 RO decision, including service connection for the cause of the Veteran's death.

The appellant's March 2012 notice of disagreement begins with the statement: "In behalf of my claims regarding benefits of my late husband....  I definitely disagree."  The statement goes on to discuss with greater specificity her belief that the Veteran had qualifying military service with the recognized guerillas in the Republic of the Philippines during World War II in addition to service with the Philippine Scouts.  She enclosed evidence concerning her contentions and she stated: "I am hoping that these evidences will serve as proof of my husband's claims...."

The Board notes that the appellant is without the benefit of assistance of a representative in this case, and has sympathetically reviewed the appellant's statements in this matter to ensure that her contentions and intentions are well considered.  The Board finds that the April 2012 submission titled "Notice of Disagreement" and expressing disagreement with the decision addressing her "claims" was reasonably clearly expressing disagreement with, and a desire for appellate review of, all the claims denied in the pertinent January 2012 decision.  The appellant's repeated reference to the pertinent "claims" (in plural) form persuades the Board that she was not expressing a desire to limit her appeal to a single question such as whether the decedent's service included further qualifying military service with the recognized guerillas.

The Board finds that the appellant 's April 2012 notice of disagreement timely initiated an appeal of each issue denied in the January 2012 RO rating decision.  Accordingly, the issues of (1) entitlement to service connection for the cause of the Veteran's death, (2) entitlement to accrued benefits, and (3) entitlement to death pension benefits must be addressed with a statement of the case (SOC).  The May 2013 SOC does not address these issues; it only addresses the question of whether the Veteran may be considered to have had service with the recognized guerrillas, in the service of the Armed Forces of the United States, in addition to his already recognized service with the "new" Philippine Scouts.

Significantly, the Board notes that May 2013 SOC's denial of the appellant's claim to expand the characterization of the Veteran's recognized service is not a threshold question nor otherwise determinative of the other issues on appeal.  The decedent Veteran's already-recognized service in the "new" Philippine Scouts is sufficient to establish a level of basic eligibility (at a rate of $0.50 for each dollar authorized under the law) such that the claim of entitlement to DIC / service connection for the cause of the Veteran's death must be considered on the merits regardless of whether additional recognized guerrilla service may or may not be established.  See 38 C.F.R. § 3.40(b).  The Board also observes that the outcome of the other death benefit claims are not necessarily impacted by the service characterization question to which the SOC and supplemental SOCs (SSOCs) have limited their adjudication.

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, an SOC addressing the issues must be furnished to the appellant.  The Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, these issues are  not before the Board at this time and will only be before the Board if the appellant timely files a substantive appeal after issuance of an SOC.

The issue actually perfected for appeal and consideration by the Board at this time is that concerning whether the Veteran's service may be characterized as including additional qualifying military service with the recognized guerillas in the Republic of the Philippines during World War II.  The Board has reviewed the appellant's contentions and all of the evidence of record, and notes that the RO has twice obtained certification from the NPRC indicating that the Veteran did not have qualifying additional service with the recognized guerrillas as contended.  The NPRC certifications were obtained in October 2011 and June 2013.  The Board briefly observes that there may be some question as to whether the appellant's submission of supporting documentation of the alleged additional service in August 2013 raised a need for a new certification review.  The RO marked each of the documents submitted in August 2013 as a "duplicate," but one document in question does not appear to have been previously of record: a November 1997 Philippine government agency document indicating certification of the Veteran's service under the service number specific to the contended guerilla service (not the service number associated with the already recognized service period).

Although the degree of pertinence or significance of this new document to the claim is not entirely clear, the Board observes that new submissions of certain evidence in an attempt to verify service must be actually presented to the service department for consideration in a certification review for the alleged service.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the service department review any relevant records in determining veteran status).  The  Capellan decision does not specify which documents must be sent to the service department, but does refer to the broad term "all relevant evidence."  Capellan, 539 F.3d at 1382.

However, at this time the Board need not further consider whether the August 2013 submission alone may or may not raise a need for a new certification review by the service department.  More recent caselaw has established that the prior NPRC certifications in this case are not valid service department certifications for the purposes of this adjudication.  The United States Court of Appeals for Veterans Claims (Court) has recently held that obtaining a verification of service from the NPRC does not comply with the provisions of 38 C.F.R. § 3.203(c) which states that VA "shall request verification of service from the service department."  Tagupa v. McDonald, 27 Vet. App. 95 (2014).  In this respect, the Court determined that a 1998 Memorandum of Agreement (MOA) between the Department of the Army and the National Archives Records Administration (NARA), wherein the Department of the Army assigned to NARA the responsibility of "providing reference service on the collection of Philippine Army files and archival holdings," did not satisfactorily establish that the Army had delegated its authority to make service department determinations to NARA.

Thus, as a result of the decision in Tagupa, the Board must remand this case for certification of service to be provided by the Department of the Army.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Department of the Army and request verification of the claimed additional qualifying service of the appellant's spouse with the recognized guerillas in the Republic of the Philippines during World War II (from October 1944 to January 1946, not the already recognized service in the "new" Philippine Scouts from May 1946 to March  1949).  In so doing, the Department of the Army should be provided copies of all relevant documents, including those submitted by the appellant in support of her claim.

2.  The AOJ should review the record, arrange for any further development indicated (such as obtaining any outstanding private medical records identified by the appellant in her December 2011 submission of a signed VA Form 21-4142), and issue an appropriate SOC in the matter of entitlement to service connection for the cause of the Veteran's death, entitlement to accrued benefits, and entitlement to death pension benefits.  The appellant should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

3.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate SSOC and afford the appellant an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

